Exhibit 10.2

 



 

AMENDMENT NO. 1

 

TO

 

Amended and Restated Limited Liability Company Agreement

 

Of

 

iBio CMO LLC

  

 

February 23, 2017

  

This Amendment No. 1 (this “Amendment”) to that certain Amended and Restated
Limited Liability Company Agreement (the “Agreement”) of iBio CMO LLC, a
Delaware limited liability company (the “Company”), is entered into by and
between Bryan Capital Investors LLC, a Texas limited liability company
(“Bryan”), and iBio, Inc., a Delaware corporation (“iBio” and, together with
Bryan, the “Members”), effective as of the date set forth above. Capitalized
terms used and not defined herein shall have the meanings specified in the
Agreement.

 

RECITALS

 

WHEREAS, Section 9.3 of the Agreement provides that any amendment to the
Agreement shall be effective only if set forth in a writing duly executed by
each of the Members; and

 

WHEREAS, the Members desire to amend the Agreement as set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Members hereby amend the Agreement as follows:

 

1.             Section 3.1(a)(ii)(A) of the Agreement is amended by adding the
following proviso at the end of such section:

 

“; provided, that Bryan shall have the right to appoint one Manager so long as
Bryan or any of its Affiliates holds any interest in the Company.”

 

2.             Section 5.1 of the Agreement is amended by adding the following
sentence as the last sentence of Section 5.1:

 

“Notwithstanding the foregoing, for so long as any shares of the iBio CMO
Preferred Tracking Stock of iBio, par value $0.001 per share (the “Preferred
Tracking Stock”), are issued or outstanding, no Member shall make any additional
Capital Contributions without the prior written consent of the Members;
provided, that if the Board determines that additional Capital Contributions are
required, the Members will negotiate in good faith the terms of such additional
Capital Contributions, including, without limitation, the modification of the
terms of the Preferred Tracking Stock.”

 



 

 

 

3.          No Other Amendments. Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect.

 

4.          Other Miscellaneous Terms. The provisions of Article 9
(Miscellaneous) of the Agreement shall apply mutatis mutandis to this Amendment,
and to the Agreement as modified by this Amendment, taken together as a single
agreement, reflecting the terms as modified hereby.

 


[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.

 

 

 

  Bryan Capital Investors LLC               By: /s/Tim Sullivan   Name: Tim
Sullivan   Title: Chief Financial Officer

 

 

 

 

Signature Page to

Amendment No. 1 to Amended and Restated Limited Liability Company Agreement

of iBio CMO LLC



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned as of the date first written above.

 

 

        iBio, Inc.                     By: /s/Robert B. Kay   Name: Robert B.
Kay   Title: Executive Chairman and CEO

 

 

 

 



Signature Page to

Amendment No. 1 to Amended and Restated Limited Liability Company Agreement

of iBio CMO LLC





 

 